        2:19-cv-02185-CSB-EIL # 1            Page 1 of 7                                                E-FILED
                                                                         Thursday, 11 July, 2019 05:07:43 PM
                                                                               Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

LEGACY ROOFING & RESTORATION,                   )
LLC, as assignee of NEW HORIZON                 )
UNITED METHODIST CHURCH                         )
                                                )
       Plaintiff,                               )     Case No. 19-cv-2185
                                                )
v.                                              )
                                                )     Removed from the Circuit Court of
CHURCH MUTUAL INSURANCE                         )     the Sixth Judicial Circuit Court,
COMPANY FOUNDATION, INC.,                       )     Champaign County, Illinois
                                                )     Case No. 2019-L-000072
       Defendant.                               )

                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. § 1332(a)(1), 28 U.S.C. § 1441(a) and 28 U.S.C. § 1446, Defendant,

CHURCH MUTUAL INSURANCE COMPANY FOUNDATION, INC. (“CMICF”), by and

through its undersigned counsel, HeplerBroom, LLC, hereby removes this action from the Sixth

Judicial Circuit Court of Champaign County, Illinois, to the United States District Court for the

Central District of Illinois. In support of its notice of removal, Defendant states the following:

       1.      On June 10, 2019, Plaintiff, Legacy Roofing, & Restoration, LLC (“Legacy”) filed

Case No. 2019-L-000072 in the Sixth Judicial Circuit Court, Champaign County, Illinois. (A true

and accurate copy of the summons and complaint is attached and incorporated as Ex. A).

       2.      In its complaint, Plaintiff alleges, inter alia, causes of action against CMICF for

breach of contract and relief under Section 155 of the Illinois Insurance Code, arising out of a

claim for property insurance benefits. (Ex. A)

       3.      At all times relevant, Plaintiff, Legacy, was a limited liability company organized

and existing under the laws of the State of Illinois, with its principal place of business located at
        2:19-cv-02185-CSB-EIL # 1            Page 2 of 7



1001 Dewitt Avenue in Mattoon, Illinois. (Ex. A, ¶2; see also true and accurate copies of the

Illinois Secretary of State records, which are attached and incorporated as Ex. B).

       4.        At all times relevant, Plaintiff had two members – Kayleb Charles Burritt and

Amanda Rose Cleys. (Ex. A, ¶2(a)-(b); see also, Ex. B, pg. 2)

       5.        Plaintiff, Legacy, alleges that it is the assignee of New Horizon United Methodist

Church (“NHUMC”), and NHUMC was the named insured on a policy of property insurance for

the period February 21, 2016 through February 21, 2019. (Ex. A, ¶¶8, 21)

       6.        At all times relevant, Plaintiff’s alleged assignor, NHUMC, was a corporation

organized and existing under the laws of the State of Illinois with its principal place of business

located at 3002 W. Bloomington Boulevard in Champaign, Illinois. (Ex. A, ¶1; see also a true and

accurate copy of the Illinois Secretary of State records, which are attached and incorporated as Ex.

C).

       7.        At all times relevant, Defendant, CMICF, was a corporation duly organized and

existing under the laws of the State of Wisconsin, with its principal place of business located at

3000 Schuster Lane in Merrill, Wisconsin. (Ex. A ¶3; see also a true and accurate copy of the

Wisconsin Department of Financial Institutions Corporate Records for CIMCF, which is attached

and incorporated as Ex. D)

       8.        Defendant was served with a copy of the summons and complaint on June 27, 2019.

(Ex. A, pg. 1)

       9.        No orders have been entered in the state court action, nor is any status or case

management conference scheduled per the current docket sheet. (A true and accurate copy of the

State Court Docket Sheet is attached and incorporated as Ex. E).




                                                 2
         2:19-cv-02185-CSB-EIL # 1           Page 3 of 7



       10.     This Notice of Removal is filed within thirty (30) days after CMICF’s receipt of

the summons and complaint on June 27, 2019. Thus, the notice of removal is timely filed pursuant

to 28 U.S.C. § 1446(b)(1).

                                         Complete Diversity
       11.     The Plaintiff, Legacy, is an Illinois limited liability company with its principal place

of business located in Mattoon, Illinois. (Ex. A, ¶ 2; see also Ex. B, pg. 1)

       12.     The citizenship of a limited liability company for diversity purposes is the

citizenship of each of its members. Belleville Catering Co. v. Champaign Mkt. Place, L.L.C., 350

F.3d 691, 692 (7th Cir.2003).

       13.     At all times relevant, Plaintiff had two members – Kayleb Charles Burritt and

Amanda Rose Cleys. (Ex. A, ¶2(a)-(b); see also, Ex. B, pg. 2)

       14.     Citizenship for diversity purposes is determined by a party’s domicile. Gilbert v.

David, 235 U.S. 561, 569 (1915); see also Pollution Control Indus. of Am., Inc. v. Van Gundy, 21

F.3d 152, 155 (7th Cir.1994).

       15.     At all times relevant, and as alleged in its complaint, Kayleb Charles Burritt

maintained his domicile in Illinois and is therefore a citizen of the State of Illinois. (Ex. A, ¶2(a))

       16.     At all times relevant, and as alleged in its complaint, Amanda Rose Cleys

maintained her domicile in Illinois and is therefore a citizen of the State of Illinois. (Ex. A, ¶2(b))

       17.     At all times relevant, the Plaintiff’s assignor, NHUMC, was an Illinois corporation

with its principal place of business located in Champaign, Illinois and therefore a citizen of the

State of Illinois. (Ex. A, ¶1; Ex. C)

       18.     At all times relevant, Defendant, CMICF was a Wisconsin corporation with its

principal place of business located in Merrill, Wisconsin and therefore a citizen of the State of

Wisconsin. (Ex. D, pg. 1)

                                                  3
        2:19-cv-02185-CSB-EIL # 1             Page 4 of 7



       19.     At all times relevant, and for purposes of this Court’s jurisdiction, Plaintiff, Legacy,

along with its assignor, NHUMC were citizens of Illinois, while Defendant was a citizen of

Wisconsin and therefore, complete diversity exists pursuant to 28 U.S.C. § 1332(a)(1) and 28

U.S.C. § 1332(c)(1).

                                 Amount in Controversy Satisfied
       20.     As set forth in its complaint, and accompanying Ill. Sup. Ct. R. 222(b) affidavit,

Plaintiff seeks in excess of $50,000.00, plus consequential damages in its contract count. (Ex. A,

¶¶27, 32, 34, see also, Demand for Relief).

       21.     Additionally, Plaintiff’s complaint also lodges a cause of action for putative

violations of Section 155 of the Illinois Insurance Code. (Ex. A, ¶¶41-44)

       22.     When a statutory penalty is sought as part of an underlying claim, it is properly

considered part of the amount in controversy even if the statute labels the penalty as a “cost.” El

v. AmeriCredit Fin. Servs., Inc., 710 F.3d 748, 753 (7th Cir.2013); Mo. State Life Ins. Co. v. Jones,

290 U.S. 199, 202 (1933); see also Jump v. Schaeffer & Associates Insurance Brokerage, Inc., 123

F. App'x 717 (7th Cir.2005) [Section 155 damages are properly considered as part of the amount

in controversy].

       23.     The statutory language of Section 155 provides that upon a finding of vexatious

and unreasonable delay or action in connection with the underlying insurance claim, the Court may

award reasonable attorney fees, other costs, plus an amount not to exceed any one of the following

amounts:

       (a) 60% of the amount which the court or jury finds such party is entitled to recover against

the company, exclusive of all costs;

       (b) $60,000;



                                                  4
        2:19-cv-02185-CSB-EIL # 1            Page 5 of 7



       (c) the excess of the amount which the court or jury finds such party is entitled to recover,

exclusive of costs, over the amount, if any, which the company offered to pay in settlement of the

claim prior to the action. 215 ILCS 5/155(1).

       24.     Accordingly, for purposes of the amount in controversy analysis, the contract count

of Plaintiff’s complaint contains a prayer for relief of at least $50,000. (Ex. A, Demand for Relief)

Applying the damage calculus of Section 155 (the lesser of 60% of the contract damages or

$60,000) to the actual $50,000 ad damnum figure set forth in the complaint results in an additional

$30,000 to be considered as part of the amount in controversy. In other words, at a minimum, the

amount in controversy is $80,000 [$50,000 from the contract count and another $30,000 from the

Section 155 count]. (Ex. A, ¶¶27, 32, 34, see also, Demand for Relief; see also Jump v. Schaeffer

& Associates Insurance Brokerage, Inc., 123 F. App'x at 720)

       25.     Further, in connection with the underlying property insurance claim, upon which

the pending complaint is based, Plaintiff’s assignor and its public adjuster estimated and claimed

contract damages in the amount of $509,254.97. (A true and accurate copy of Premier Claims’

damage estimate is attached and incorporated as Ex. F)

       26.     Insofar as the complaint does not establish the amount in controversy, Defendant

can use other evidence. Meridian Sec. Ins. Co. v. Sadowski, 441 F.3d 536, 541–42 (7th Cir.2006);

see also, Chase v. Shop ‘N Save Warehouse Foods, Inc., 110 F.3d 424, 427–28 (7th Cir.1997).

       27.     When the plaintiff provides little information about the value of his claims, a good-

faith estimate of the stakes is acceptable if it is plausible and supported by a preponderance of the

evidence. Oshana v. Coca–Cola Co., 472 F.3d 506, 511 (7th Cir.2006) (citing Rubel v. Pfizer, Inc.,

361 F.3d 1016, 1020 (7th Cir.2004)).




                                                 5
         2:19-cv-02185-CSB-EIL # 1            Page 6 of 7



        28.     Here, and to the extent that a fixed ad damnum figure cannot be gleaned from the

complaint, Defendant submits the underlying claim for property insurance benefits of $509,254.97,

upon which the contract count of the pending lawsuit is based, well exceeds the $75,000

jurisdictional threshold required by 28 U.S. Code § 1332(a). (Ex. F, pg. 10)

        29.     Based on the above, the amount in controversy is in excess of $75,000, and the

matter is between citizens of different states, and therefore the instant dispute is properly

removable pursuant to 28 U.S.C. § 1332, 28 U.S.C. § 1441 and 28 U.S.C. § 1446.

        30. After filing the original notice of removal, Defendant, CMICF will provide written

notice of the same to Plaintiff and the Clerk of the Sixth Judicial Circuit Court, Champaign County,

Illinois. (True and accurate copies of the Notice to State Court and Notice to Opposing Counsel

are attached and incorporated as Exs. G and H)


        WHEREFORE, pursuant to 28 U.S.C. § 1332, 28 U.S.C. § 1441 and 28 U.S.C. § 1446,

Defendant, CHURCH MUTUAL INSURANCE COMPANY FOUNDATION, INC., hereby

removes this case from the Sixth Judicial Circuit Court, Champaign County, Illinois, to the United

States District Court for the Central District of Illinois, for all further proceedings in this matter.



                                                Respectfully submitted,

                                                CHURCH MUTUAL INSURANCE
                                                COMPANY FOUNDATION,

                                        By:     /s/ James P. DuChateau____________
                                                One of its Attorneys




                                                   6
        2:19-cv-02185-CSB-EIL # 1          Page 7 of 7




Rick Hammond, Esq.
James P. DuChateau, Esq.
HEPLER BROOM, LLC
30 N LaSalle St., Ste. 2900
Chicago, Illinois 60602
Phone No. (312) 230-9100
Fax No. (312) 230-9201
Email: rick.hammond@heplerbroom.com
Email: james.duchateau@heplerbroom.com
COUNSEL FOR CHURCH MUTUAL




                                 CERTIFICATE OF SERVICE
        I, James P. DuChateau, hereby certify that on July 11, 2019 a true and correct copy of
Church Mutual Insurance Company Foundation, Inc.’s Notice of Removal was electronically
filed with the Clerk of Court using the CM/ECF system which will send notification of such filing
to the all counsel of record who have heretofore appeared in this matter.

                                     /s/ James P. DuChateau




                                               7
